DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on May 28, 2021.  Claims 7, 8, 12, 13, and 18-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.

Response to Arguments
Concerning the “Claim Rejections Under 35 U.S.C. § 103” section on pages 4-6 of the Applicant’s Response filed on May 28, 2021, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.  Therefore, the rejections of the claims under 35 U.S.C. §103 stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 7, 8, 12, 13, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2006/0270900, hereinafter Chin) in view of Booker (US 2016/0345989) and Sauer (US 2015/028968).
Concerning claims 7 and 8, the Chin et al. prior art reference teaches a snare instrument which may be used as a system for stay suture management, comprising: a catheter (Figure 2B; 14); a tube passing through the catheter, the tube extending from both a proximal opening and a distal opening of the catheter (Figure 2B; 30); a snare loop extending from the tube extending from the distal opening of the catheter (Figure 2B; 36); and a handle coupled to the snare loop on the side of the tube extending from the proximal opening of the catheter, wherein the handle comprises a pull tab fixedly secured to the snare loop and not fixedly secured to the tube (Figure 3A; 38, pull tab may be interpreted as the handle), wherein the snare loop comprises a suture ([¶ 0072]), and an obturator operable to removably pass through the catheter (Figure 1A; 16), the obturator operable to provide increased rigidity to the catheter ([¶ 0066], catheter may be flexible | [¶ 0065], obturator is rigid to provide maneuverability), but it does not specifically teach the handle comprising a mechanical fastener or a target removably held within the snare loop on the distal end opening side of the tube, wherein the target is configured such that the target prevents the snare loop from being pulled through the distal opening of the tube until the target is removed from the snare loop.
However, the Booker reference teaches a snare instrument similar to that of the Chin reference, comprising a tube (Figure 1; 6), a snare loop extending from the tube (Figure 1; 8), and a handle coupled to the snare loop on the proximal end of the tube (Figure 1; 12), wherein the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle of the Chin reference comprise a mechanical fastener as in the Booker reference given the Booker reference teaches that a mechanical fastener is a known structure for providing a handle for a snare loop (Booker; [¶ 0035]).
Furthermore, the Sauer reference teaches a system for stay suture management, comprising a snare loop (Figure 21A; 122) extending from the distal opening of a tube (Figure 21A; 116), a handle coupled to the snare loop on the proximal opening side of the tube (Figure 21A; 126); and a target removably held within the snare loop on the side of the tube extending from the distal opening of the tube, wherein the target is configured such that the target prevents the snare loop from being pulled through the distal opening of the catheter until the target is removed from the snare loop (Figure 21A; 166 | [¶ 0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Endo reference include the target of the Sauer reference to prevent premature pulling of the suture loop through the distal opening of the tube (Sauer; [¶ 0074]).
Concerning claims 12 and 13, the Chin et al. prior art reference teaches a snare instrument, which may be used as a system for stay suture management, comprising: a catheter (Figure 1A; 14); a tube having a proximal opening and a distal opening (Figure 3A; 30); a snare loop extending from the distal opening of the tube (Figure 3A; 36); a handle coupled to the snare loop on the side of the tube extending from the proximal opening of the catheter, wherein the handle comprises a pull tab fixedly secured to the snare loop and not fixedly secured to the tube pull tab may be interpreted as the handle), and an obturator operable to removably pass through the catheter (Figure 1A; 16), the obturator operable to provide increased rigidity to the catheter ([¶ 0066], catheter may be flexible | [¶ 0065], obturator is rigid to provide maneuverability), but it does not specifically teach the handle comprising a mechanical fastener or a target removably held within the snare loop on the distal end opening side of the tube, wherein the target is configured such that the target prevents the snare loop from being pulled through the distal opening of the tube until the target is removed from the snare loop.
However, the Booker reference teaches a snare instrument similar to that of the Chin reference, comprising a tube (Figure 1; 6), a snare loop extending from the tube (Figure 1; 8), and a handle coupled to the snare loop on the proximal end of the tube (Figure 1; 12), wherein the handle may be a rigid tube that is crimped to the operating wire, therein defining it as a mechanical fastener given it is mechanically fastened to the suture line ([¶ 0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle of the Chin reference comprise a mechanical fastener as in the Booker reference given the Booker reference teaches that a mechanical fastener is a known structure for providing a handle for a snare loop (Booker; [¶ 0035]).
Furthermore, the Sauer reference teaches a system for stay suture management, comprising a snare loop (Figure 21A; 122) extending from the distal opening of a tube (Figure 21A; 116), a handle coupled to the snare loop on the proximal opening side of the tube (Figure 21A; 126); and a target removably held within the snare loop on the side of the tube extending from the distal opening of the tube, wherein the target is configured such that the target prevents the snare loop from being pulled through the distal opening of the catheter until the target is removed from the snare loop (Figure 21A; 166 | [¶ 0074]).

Concerning claims 18 and 20, the combination of the Chin, Booker, and Sauer references as discussed above teaches the system of claims 7 and 12, wherein the Sauer reference further teaches that a titanium fastener is a type of fastener that may be mechanically secured or crimped to a suture loop (Sauer; [¶ 0054]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the mechanical fastener of the Chin, Booker, and Sauer combination be a titanium fastener that is deformed to secure the fastener to the snare loop as taught in the Sauer reference given it is taught as a suitable crimpable fastener for suture snare loops (Sauer; [¶ 0054]).
Concerning claims 19, and 21, the combination of the Chin, Booker, and Sauer references as discussed above teaches the system of claims 7 and 12, wherein the Chin reference further teaches that the snare loop may be made of nitinol ([¶ 0072]), which is a rigid suture that is capable of being distally displaced when the handle is distally displaced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        6/5/2021